Citation Nr: 0419378	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-25 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle sprain.

2.  Entitlement to service connection for residuals of 
bronchial pneumonia.

3.  Entitlement to service connection for a low back 
condition.


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied the veteran's claims of entitlement to service 
connection for residuals of a left ankle sprain, residuals of 
bronchial pneumonia, and a low back condition.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In his September 2003 Substantive Appeal, the veteran 
requested the opportunity to testify at a hearing held before 
a Veterans Law Judge (formerly known as a Member of the 
Board) at the local regional office.  The RO scheduled the 
hearing for May 2004.  In April 2004, the veteran informed 
the RO that he no longer wished for a hearing and, since that 
time, has not requested the opportunity to testify at another 
Board hearing.  In light of the above, the Board finds that 
the veteran's request to testify at a Board hearing has been 
withdrawn.  See 38 C.F.R. § 20.704 (2003).

The issues of entitlement to service connection for residuals 
of a left ankle sprain and for residuals of bronchial 
pneumonia are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran 
currently has a low back disability.


CONCLUSION OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in October 
1999, May 2000, April 2001, and May 2003, provided the 
veteran with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  Specifically, the veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claim of service connection, as well as the 
types of evidence VA would assist him in obtaining.  The 
veteran was informed of his responsibility to identify, or 
submit directly to VA medical evidence that shows a currently 
disability, evidence of a disease or injury in service, and 
medical evidence of a link between his current disability and 
service.  The veteran was also informed that this evidence 
could consist of medical records or medical opinions.  
Moreover, the RO specifically requested that the veteran 
provide any information he may have or know of that has not 
already been submitted regarding whether his back condition 
was incurred in and/or aggravated by his military service.  

By way of a June 2001 rating decision and a September 2003 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing 
service connection claims, and the basis for the denial of 
the veteran's claim of service connection for a low back 
condition.  These documents, as well as the RO's letters to 
the veteran noted above, also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that the RO may not have 
provided adequate VCAA notice to the veteran until after the 
initial unfavorable decision in this case.  While such notice 
may not have been given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
September 2003 Statement of the Case and prior to the 
transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to his claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and Pelegrini v. Principi, No. 
01-944, slip op. at 10-11 (Vet. App., June 24, 2004) (VCAA 
notice to be given prior to initial unfavorable AOJ decision, 
however no nullification is mandated; rather, appellant has 
right to content-complying notice and proper subsequent VA 
process).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim of entitlement to service connection.  
38 U.S.C.A. § 5103A (West 2002).  In particular, the 
information and evidence associated with the claims file 
consists of the veteran's service medical records, post-
service medical evidence, including private and VA 
examination reports and records, and statements submitted by 
the veteran and his representative in support of his claim.  
In this regard, the Board notes that the veteran supplied the 
RO with authorizations for, and cooperated with the RO in 
developing and attempting to retrieve medical and treatment 
records from physicians and medical facilities identified by 
the veteran.  A review of the record reflects that the RO 
undertook reasonable development with respect to such 
requests and that the veteran was apprised of the results of 
each search.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim for a low back disability.  
Moreover, the veteran's representative has been given the 
opportunity to submit written argument.  Further, the record 
on appeal demonstrates the futility of any further 
evidentiary development, and there is no reasonable 
possibility that further assistance would aid the veteran in 
substantiating his claim.  Therefore, under the circumstances 
of this case, VA has satisfied its duty to assist the veteran 
in this case.  Accordingly, further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Following a careful review of the record, the Board finds 
that service connection is not warranted for a low back 
condition.  

The medical evidence in this case consists of the veteran's 
service medical records, post-service private medical 
records, and records from the Lebanon, Pennsylvania, VA 
Medical Center.  A review of these records, however, does not 
indicate that the veteran was ever seen or treated for a low 
back condition.  The veteran's service medical records are 
silent with respect to any claim or treatment for a back 
condition.  And neither the veteran's post-service private 
medical records or the records obtained for the Lebanon, 
Pennsylvania VA Medical Center indicate any complaints or 
treatment for such condition.  Finally, letters to the 
veteran dated in April and May 2000, and in May 2003, 
specifically requested medical evidence related to the 
veteran's back.  While evidence was submitted with respect to 
the veteran's other claimed conditions, no evidence 
pertaining to the veteran's back was submitted in response to 
these inquiries.

In light of the foregoing, the Board must deny the veteran's 
claim.  The veteran has not presented evidence that he 
currently has a low back condition.  And without a current 
diagnosis, a claim for entitlement to service connection for 
such condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In so finding, the 
Board does not question the sincerity of the veteran in 
contending that he has a back condition due to service.  The 
Board notes, however, that as a layperson, the veteran is not 
competent on his own to establish a medical diagnosis or show 
a medical etiology; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis, and since the medical 
evidence is against a showing that the veteran currently has 
a low back disability, there is no basis upon which to 
establish service connection for this condition.

In reaching this determination, the Board acknowledges that 
VA has not afforded the veteran a VA examination with an 
opinion as to the whether the veteran has a back condition or 
the etiology of his disability.  The Board notes, however, 
that such an opinion is "necessary" under 38 U.S.C.A. 
§ 5103A(d) only when the record (i) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of a disability, and (ii) 
indicates that the disability or symptoms may be associated 
with the veteran's active service; but (iii) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
see also Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  In this case, the record contains no medical evidence 
that the veteran has the condition for which service 
connection is claimed.  And in the absence of any such 
evidence, there is no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that a medical 
examination is not necessary.


ORDER

Service connection for a low back disability is denied.




REMAND

The veteran also contends that he is entitled to service 
connection for residuals of a left ankle sprain and residuals 
of bronchial pneumonia.  These claims, however, must be 
remanded for further development.

The record in this case reflects that the veteran, in his 
Substantive Appeal dated in September 2003, notified the RO 
of additional medical evidence that could be relevant to his 
claims.  Specifically, the veteran stated that he was treated 
at Valley Forge Army Hospital, Pennsylvania, in August or 
September 1960 for his ankle condition.  He also reported 
that he was hospitalized for 27 days for bronchial pneumonia 
at Fort Knox, Kentucky.  Records from neither facility have 
been associated with the claims file.  In this regard, the 
Board notes that the RO must ensure that all relevant records 
have been obtained.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2003).  In addition, records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  This case 
must therefore be remanded in order that the RO may be given 
the opportunity to request these records and associate them 
with the claims file. 

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for a left ankle condition or 
bronchial pneumonia, or residuals of 
either condition, since service.  This 
should specifically include medical and 
treatment records from the Valley Forge 
Army Hospital, Pennsylvania, dated in 
1960 and concerning his left ankle 
condition, and should include inpatient 
treatment records from the Fort Knox, 
Kentucky facility, dated from 1960 
forward, with respect to bronchial 
pneumonia.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  If the above requested development 
results in additional medical evidence 
being associated with the veteran's 
claims file, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiners who prepared 
the June 2003 VA examination reports, as 
applicable, (or suitable substitutes if 
one or both of the examiners are 
unavailable) for the purpose of preparing 
addenda to the original examination 
reports addressing the question of 
whether it is at least as likely as not 
that the veteran's condition was caused 
by or had its onset during service.  If 
evidence is received with respect to one 
claim, but no evidence is received with 
respect to the other claim, the RO shall 
request an addendum only for the claim 
for which evidence is received.  It is 
imperative that the examiner reviews the 
evidence in the claims folder, including 
a complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  The veteran need not 
be re-examined unless an examination is 
deemed necessary.  If an examination is 
deemed necessary, all indicated testing 
should be accomplished.  If the examiner 
is unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO must again review these 
claims.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

4.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



